DETAILED ACTION
The Office Action is in response to Application No. 16/815,693 filed on March 11, 2020.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 7-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites the limitation, “compare the data with one or more machining baseline parameters associated with the machining operation to determine an abnormal operation of the CNC machining system, wherein the one or more machining baseline parameters define a nominal response of the CNC machining system for performing the machining operation.” This limitation can be done by a mental process and is directed to an abstract idea. A human being can, by performing the operations in the mind, compare the data with baseline values and determine if the operation is normal or not. Claim 1 also recites additional limitations, “computer numerical control (CNC) machining system”, and “machine edge controller” which are common components recited at a high level of generality. Claim 1 further recites the limitation of performing a machining evaluation during the operation and acquiring data indicative of characteristics of the machining system during the operation, which amount to mere data measurement using generic methods.

Claims 2-4 depend on claim 1, and they recite “CNC Machine”, “Machine Controller”, and additional sensors configured to machine features on a work piece, operate the machine by providing control signals, and gather data respectively. These components are communicably coupled to each other. The recited components and their functions amount to mere control, communication and data measurement using generic methods, and are a form of insignificant extra-solution activity and do not integrate the abstract idea into a practical application. These additionally recited limitations, when considered individually or in combination, are well-understood, routine and conventional components/activities in the field. Therefore, claims 2-4 are also not patent eligible.

Claim 7 recites the limitation, “compare the data with one or more machining baseline parameters associated with the machining operation to determine an abnormal operation of the CNC machine, wherein the one or more machining baseline parameters define a nominal response of the CNC machining system for performing the machining operation.” This limitation can be done by a mental process and is directed to an abstract idea. A human being can, by performing the operations in the mind, compare the data with baseline values and determine if the operation is normal or not. Claim 7 also recites additional limitations, “machining system”, “computer numerical control (CNC) machine”,  “machine controller”, “machine edge controller”, and sensors which are common components recited at a high level of generality, and are configured to operate the machine, perform machining evaluation during the operation, communicate control signals between components, and acquire data indicative of 
Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. These additional limitations, when considered individually or in combination, are well-understood, routine and conventional components/activities in the field, and do not add inventive concept into the claim. Therefore, claim 7 is not patent eligible.
Claims 8-10 and 13-16 depend on claim 7, and they recite “manufacturing analysis system”, “server”, and additional sensors configured to measure, receive and store the data, define baseline parameters, provide contextual information and perform a machining evaluation. These components are communicably coupled to each other. The recited components and their functions amount to mere control, communication and data measurement using generic methods, and are a form of insignificant extra-solution activity and do not integrate the abstract idea into a practical application. These additionally recited limitations, when considered individually or in combination, are well-understood, routine and conventional components/activities in the field. Therefore, claims  8-10 and 13-16 are also not patent eligible.
 
Claim 12 recites the limitation, “compare the data acquired for the non-machining operation with a non-machining baseline parameter associated with the non-machining operation to determine the abnormal operation of the CNC machine.” This limitation can be done by a mental process and is directed to an abstract idea. A human being can, by performing the operations in the mind, compare the data with baseline values and determine if the operation is normal or not. Claim 12 also recites additional limitations, “machining system”, and “machine edge controller” which are common components recited at a high level of generality. Claim 12 further recites the limitation of performing a machining evaluation 
Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. These additional limitations, when considered individually or in combination, are well-understood, routine and conventional components/activities in the field, and do not add inventive concept into the claim. Therefore, claim 12 is not patent eligible.

Claim 17 recites the limitation, “compare the data with one or more machining baseline parameters associated with the machining operation to determine an abnormal operation of the CNC machine, wherein the one or more machining baseline parameters define a nominal response of the CNC machining system for performing the machining operation.” This limitation can be done by a mental process and is directed to an abstract idea. A human being can, by performing the operations in the mind, compare the data with baseline values and determine if the operation is normal or not. Claim 17 also recites additional limitations, “machining system”, “computer numerical control (CNC) machine”,  “machine controller”, “machine edge controller”, and sensors which are common components recited at a high level of generality, and are configured to operate the machine, perform machining evaluation during the operation, communicate control signals between components, and acquire data indicative of characteristics of the machining system during the operation. The recited components and their functions amount to mere communication, control and data measurement using generic methods.
Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. These additional limitations, when considered individually or in 
	Claims 19-20 depend on claim 17, and recites the limitation “compare the data acquired for the selected non-machining operation with a non-machining baseline parameter associated with the selected non-machining operation to determine the abnormal operation of the CNC machine, wherein
the non-machining baseline parameter defines a nominal response of the machining system for performing the selected non-machining operation”. This limitation can be done by a mental process and is directed to an abstract idea. A human being can, by performing the operations in the mind, compare the data with baseline values and determine if the operation is normal or not. Claims 19 and 20 further recite additional limitations, “machining system”, “machine edge controller”, and additional sensors that are configured to perform non-machining operations, evaluations and acquire data. The components are communicably coupled to each other. These components and activities are recited at a high level of generality and amount to mere communication, control and data measurement using generic methods, and are a form of insignificant extra-solution activity and do not integrate the abstract idea into a practical application. These additionally recited limitations, when considered individually or in combination, are well-understood, routine and conventional components/activities in the field. Therefore, claims  19-20 are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 11 and 18 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Travez (US 20070067059 A1) further in view of Hatch (US 20180313755 A1).

Regarding claim 5, Hatch teaches The system of Claim 1, wherein the machine edge controller is configured to perform a corrective action in response to the CNC machining system operating abnormally (permanent records of various fluid characteristics may be created and stored on the server 140 or the fluid monitoring system 120. In some embodiments, a record of the corrective action taken in response to data collected may also be made; 0037).

Regarding claim 6, Travez teaches The system of Claim 5, wherein the corrective action includes having the CNC machining system stop the machining operation (The method of claim 8, further comprising the step of automatically stopping the turning process if the new spindle speed is less than a pre-determined spindle speed value or if the new feed rate is less than a pre-determined feed rate value; claim 12).
However, Travez does not teach the rest of the limitations of claim 6.
Hatch teaches the rest of the limitations of claim 6. Specifically, Hatch teaches issue a notification to an operator regarding the abnormal operation, perform a non-machining operation, or a combination thereof (The graphical user interface 800 can also include alarms and notifications to indicate when one or more parameters of metal-working equipment are outside of a targeted or designated range. This can 
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Travez based on the teachings of Hatch, to issue a notification to an operator regarding the abnormal operation of the machining system for which the corrective action is required. One of ordinary skill in the art would be motivated to do this modification to optimize the machining process. 

Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travez (US 20070067059 A1) as applied to claims 5 and 6 above, and further in view of Hatch (US 20180313755 A1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehr (US 20180341248 A1) teaches a system of CNC machining that monitors machine health that includes a controller that gathers data using sensors to detect abnormal operations for maintenance, and performs machining and non-machining operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.W./Examiner, Art Unit 2115                                                                                                                                                                                                

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115